The petitioner’s request for summary judgment on Indictment 74-75 is denied as moot since his appeal from a judgment of conviction was decided by this court on November 6, 1975. Judgment of conviction was affirmed. 115 R.I. 383, 347 A.2d 41 (1975).
Under the provisions of 28 U.S.C.S. §2241 this court does not have jurisdiction of petitioner’s request for a writ of habeas corpus. The petition is therefore denied.
Stephen Michael McDonough, pro se, petitioner.
Julius C. Michaelson, Attorney General, Nancy Marks Rahmes, Special Assistant Attorney General, for respondent.
Chief Justice Bevilacqua did not participate.